Wade, C. J.
On April 17, 1914, judgment was rendered against the defendant, and on April 22, 1914, an execution issued thereon and was duly entered upon the general execution docket. On June 1, 1915, a certain horse in the possession of the defendant and held by him in his own name and right was traded by him to Crawford, and on October 4, 1915, the horse was levied ón in the possession of Crawford as the property of the defendant. A claim was interposed-by Crawford, and on the trial a verdict was directed in favor of the plaintiff. Held: There was no error in directing the verdict.

Judgment affirmed.